Citation Nr: 0406210	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  03-08 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for back disability 
secondary to bilateral pes planus.

3.  Entitlement to service connection for bilateral knee 
disability secondary to bilateral pes planus.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The appellant had active service from November 1976 to 
September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Hartford, Connecticut, Department of Veterans Affairs (VA) 
Regional Office (RO) that denied claims for service 
connection for bilateral pes planus, a back condition, and a 
bilateral knee condition.  In June 2003, the appellant 
testified before the undersigned Veterans Law Judge at a 
video-conference hearing.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
and his representative if further action is required on his 
part.  


REMAND

The appellant contends, in essence, that he has bilateral pes 
planus that was aggravated by service and, as a result, he 
developed back and bilateral knee disorders.

The appellant's service medical records show that pes planus 
was noted during an October 1976 entrance examination.  The 
records also show that the appellant complained of bilateral 
foot pain in November 1976, at which time the examiner noted 
flat feet and recorded an impression of strain from feet.  
The Board observes that the appellant's service medical 
records may be incomplete as they do not contain a separation 
examination report.  In this regard, at the June 2003 video-
conference hearing, the appellant testified that he was 
fairly certain that he underwent a separation examination but 
was uncertain as to whether he complained of foot problems at 
that time.  In addition, the Board notes that the appellant 
stated on his original claim and in an October 2002 statement 
that he had been treated at the base hospital at Paris 
Island, South Carolina, base hospital at Norfolk Naval 
Shipyard in Norfolk, Virginia, and the base hospital at Camp 
Pendleton in San Diego, California.  The RO should make 
another attempt to obtain the appellant's complete service 
medical records, including any separation examination report.

Also at the June 2003 hearing, the appellant testified that 
he had received treatment for his feet, back, and knees at 
the VA Medical Center (VAMC) in Washington, DC, from 1985 to 
1994.  In this regard, the Board observes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of 
that claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Thus, the RO should obtain records from the above VAMC for 
the period from1985 to 1994, and associate them with the 
claims file.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the appellant to 
identify, by name, address, and 
approximate dates, all health care 
providers who have treated him for 
bilateral pes planus, a back disorder, 
and a bilateral knee disorder since his 
discharge in September 1977.  With any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain and associate with the claims file 
any medical records identified by the 
appellant that have not been previously 
secured.  In any event, the RO should 
obtain treatment records from the 
Washington, DC, VAMC for the period from 
1985 to 1994.  

2.  The RO should request the appellant 
to provide information pertaining to the 
specific units(s) to which he was 
assigned during his active service.  
Using any unit assignment information for 
the veteran obtained, the RO should 
contact the National Personnel Records 
Center (NPRC) and request that NPRC 
search its records for any additionally 
service medical records for the veteran.  
In any event, the RO should request that 
NPRC search its records for the base 
hospital at Paris Island, South Carolina, 
base hospital at Norfolk Naval Shipyard 
in Norfolk, Virginia, and the base 
hospital at Camp Pendleton in San Diego, 
California, from November 1976 to 
September 1977 and submit any service 
connection medical records referring to 
the appellant at any time during that 
period.

3.  The RO should directly contact the 
base hospital at Paris Island, South 
Carolina, base hospital at Norfolk Naval 
Shipyard in Norfolk, Virginia, and the 
base hospital at Camp Pendleton in San 
Diego, California, and ask those 
facilities to search for any medical 
records for the appellant from November 
1976 to September 1977 and provide any 
such records that are found.

4.  After the foregoing, the RO should 
re-adjudicate the issues of entitlement 
to service connection for bilateral pes 
planus, entitlement to service connection 
for a back disability secondary to 
bilateral pes planus, and entitlement to 
service connection for a bilateral knee 
disability secondary to bilateral pes 
planus.  

5.  If such determinations remain 
unfavorable, the appellant and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (2003) 
that summarizes the pertinent evidence 
and reflects the reasons and bases for 
the decisions reached.  The appellant and 
his representative should be afforded an 
appropriate opportunity for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




